
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19a


Amendment A

to the

Termination Protection Agreement

between

[Executive Officer] and Esterline Technologies Corporation


    Pursuant to a resolution by the Board of Directors at its June 8, 2000
meeting, Section 5.2 of the Termination Protection Agreement between [Executive
Officer] and Esterline Technologies Corporation, dated [date], shall be remove
and replaced with the following provision:

    5.2  In addition, the Company shall pay to Employee a lump sum cash amount
equal to the greater of: (a) three (3) times the Minimum Total Compensation; or,
(b) the maximum amount of such payment that can be made without any portion of
such payment being characterized as an "excess parachute payment" under
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"). The
comparison shall be made by determining which of (a) or (b) results in the
higher after tax payment to Employee, including any excise tax due under Code
Section 4999. "Base Amount" is defined in Code Section 280G.

    All other terms and conditions of the Agreement shall remain in full force
and effect.

--------------------------------------------------------------------------------



QuickLinks


Amendment A to the Termination Protection Agreement between [Executive Officer]
and Esterline Technologies Corporation
